FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIO JOSE TALAVERA                              No. 13-72567
CHAVARRIA, AKA Enrique Alvarado,
AKA Mario Jose Talavera,                         Agency No. A094-286-268

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Mario Jose Talavera Chavarria, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that, even if Talavera

Chavarria’s asylum claim was timely, his past experiences, including threats,

overnight incarceration, and harm to his family, did not rise to the level of

persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (evidence of

repeated threats did not compel a finding of past persecution); see also Wakkary v.

Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (petitioner did not establish past

persecution where he experienced only discriminatory mistreatment and did not

show harm to others was “closely tied” to him). We reject any contention that the

agency did not consider these incidents cumulatively. Substantial evidence also

supports the agency’s determination that Talavera Chavarria did not establish a

well-founded fear of future persecution because he did not show it would be

unreasonable for him to relocate within Nicaragua. See 8 C.F.R.

§ 1208.13(b)(2)(ii); see also Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th

Cir. 2011) (petitioner failed to meet her burden of establishing it would be

unreasonable for her to relocate). Thus, we deny the petition as to Talavera

Chavarria’s asylum claim.


                                           2                                    13-72567
      Because Talavera Chavarria did not establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-72567